Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 18 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are directed to performing analytics using machine learning for shrink prevention. 
Claim 1 recites an apparatus for performing analytics using machine learning for shrink prevention, Claim 7 recites a method for performing analytics using machine learning for shrink prevention and Claim 13 recites an article of manufacture for performing analytics using machine learning for shrink prevention, which include extracting a dataset that include one or more of inventory information, traffic information, or shrink information associated with a retailer; formatting the dataset that is extracted, wherein a portion of the formatted dataset is subdivided into a training dataset and testing dataset; generating one or more shrink features from the training dataset by identifying attributes within the training dataset that are associated with retail theft; testing a combination of plurality of machine learning algorithms based on the one or more shrink features such that each of the plurality of machine learning algorithms outputs a predictive result associated with the retail theft; selecting two or more machine learning algorithms from the plurality of machine learning algorithms to form a hybrid machine learning model, wherein the hybrid machine learning model provides a lowest margin of error than a margin of error achieved from any one of the plurality of machine learning algorithms individually; and storing shrink predictions generated from the hybrid machine learning model.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes”- evaluation and “Methods of Organizing Human Activity” – managing personal behavior.  The recitation of “database”, “memory”, “processor”,  and “computer readable medium”, provide nothing in the claim elements to preclude the step from being Mental Processes and Methods of Organizing Human Activity.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “database”, “memory”, “processor”,  and “computer readable medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Regarding the additional element of machine learning - the specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in data analytics. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “database”, “memory”, “processor”,  and “computer readable medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Regarding the additional element of machine learning and Step 2B- the specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.

Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-6, 8-12 and 14-18 recite process the dataset in order to expand granularity of information associated with the one or more of inventory information, the traffic information, or the shrink information for the retailer included in the one or more databases; identify data points within the dataset that identify one or more of types of items that the retailer has identified as high priority items; and allocate weights to each of the one or more types of items based on input from the retailer; determine a pattern during a time period that directly correlates against increase in the retail theft for the time period; determine the margin of error that is achieved from the plurality of machine learning algorithms against the testing dataset that reflects the actual shrink for a time period, wherein the margin of error includes one or both of mean absolute error or root mean square error for the time period; the plurality of machine learning algorithms includes at least one or more of linear regression, logistic regression, decision tree, random forest, dimensionality reduction algorithms, or gradient boosting algorithms; modify at least one of the two or more machine learning algorithms that are selected for the hybrid machine learning model; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 7 and 13. Regarding claims 4-6, 10-12, and 16-18 and the additional element of machine learning - the specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, US Publication No. 20190027003A1, [hereinafter Lobo], in view of Parker, US Publication No. 20170286839A1, [hereinafter Parker].
Regarding Claim 1,  
Lobo teaches
An apparatus for performing data analytics using machine learning, the apparatus comprising: a memory configured to store instructions; and a processor communicatively coupled with the memory, the processor configured to execute the instructions to: extract a dataset from one or more shrink databases stored in the memory, wherein the one or more shrink databases include one or more of inventory information, traffic information, or shrink information associated with a retailer (Lobo Par. 5-6-“ n an embodiment, a retail shrinkage activity prediction and identification system includes: a sensor control system, a first shrinkage database, a second shrinkage database, an analytics engine, and a machine learning engine. The sensor control system is communicatively coupled with a plurality of sensors arranged in a retail environment. The sensor control system is configured to control a setting of each of the plurality of sensors. The first shrinkage database includes retail shrinkage data for at least the retail environment. The retail shrinkage data includes at least one item at high risk for shrinkage or at least one time at high risk for shrinkage activity. The second shrinkage database includes external data related to shrinkage in a geographic area of the retail environment. The analytics engine is communicatively coupled with: the first shrinkage database to access the retail shrinkage data, the second shrinkage database to access the external data, and the sensor control system to receive real-time sensor data from the plurality of sensors. The analytics engine is configured to compare the real-time sensor data with the external data to identify a high shrinkage risk situation. If a high shrinkage risk situation is identified, the analytics engine will: issue an alert, cause the sensor control system to alter the setting of at least one of the plurality of sensors, and update at least one of the first shrinkage database or the second shrinkage database. The machine learning engine is communicatively coupled with the first shrinkage database, the second shrinkage database, and the analytics engine to use the retail shrinkage data, the external data, and the issuance of an alert to conduct predictive modeling and cause the analytics engine to issue an alert if the predictive modeling determines that a high shrinkage risk situation is likely to occur.”; Par. 43-44); 
format the dataset that is extracted from the one or more shrink databases, wherein a portion of the formatted dataset is subdivided into a training dataset and testing dataset (Lobo Par. 26-“ External data 132 can additionally or alternatively include data or information shared among retailers or business associations in particular industries and/or geographic areas. Any outside public, private, or government database which provides information potentially relevant to shrinkage can be used. In some embodiments, external data 132 is provided, selected, filtered, and/or applied according to a geographic area of relevance to a particular retailer, store, operating area, or other characteristic.”); 
generate one or more shrink features from the training dataset by identifying attributes within the training dataset that are associated with retail theft (Lobo Par. 8-“ In an embodiment, a method of predicting or identifying retail shrinkage activity includes: accessing retail shrinkage data comprising at least one item at high risk for shrinkage or at least one time at high risk for shrinkage activity in a retail environment; accessing external data related to shrinkage in a geographic area of the retail environment; receiving real-time sensor data from a plurality of sensors arranged in the retail environment; comparing the real-time sensor data with the external data to identify a high shrinkage risk situation and if a high shrinkage risk situation is identified, issuing an alert, causing a sensor control system to alter a setting of at least one of the plurality of sensors, and updating at least one of the retail shrinkage data or the external data; conducting predictive modeling using the retail shrinkage data, the external data, and the issuance of an alert; and issuing an alert if the predictive modeling determines that a high shrinkage risk situation is likely to occur.”Par. 24-“ Sensors 104 can include a plurality of sensors. The plurality of sensors 104 can include any of a surveillance camera, an optical sensor, a motion detection sensor, a temperature sensor, an infrared sensor, a microphone, or a pressure sensor, for example. Settings 106 of each of the sensors 104 can include an activation, a direction, an angle, a zoom level, a location or a sensing area, for example. Real-time sensor data 108 can include image data, such as an image of clothing or facial features. Real-time sensor data 108 can also include data related to movements of individuals or groups, congregating of individuals, temperature profile data, infrared data, sound recording data, pressure data, time of purchase data, length of trip data, or other potentially relevant tracked information.”Par. 42-“ This information is fed into the machine learning engine 550 for training at 529 and predictions are made by the machine learning engine 550 at 531.”); 
... shrink features... associated with retail theft (Lobo Par. 3; Par. 8-“ In an embodiment, a method of predicting or identifying retail shrinkage activity includes: accessing retail shrinkage data comprising at least one item at high risk for shrinkage or at least one time at high risk for shrinkage activity in a retail environment”); 
... shrink prediction... (Lobo Par. 5-6-“ In an embodiment, a retail shrinkage activity prediction and identification system includes: a sensor control system, a first shrinkage database, a second shrinkage database, an analytics engine, and a machine learning engine. The sensor control system is communicatively coupled with a plurality of sensors arranged in a retail environment. The sensor control system is configured to control a setting of each of the plurality of sensors. The first shrinkage database includes retail shrinkage data for at least the retail environment. The retail shrinkage data includes at least one item at high risk for shrinkage or at least one time at high risk for shrinkage activity.”)

Lobo teaches shrink modelling and the modelling is expounded upon by Parker:

test a combination of plurality of machine learning algorithms based on the one or more ...features such that each of the plurality of machine learning algorithms outputs a predictive result... (Parker Par. 19-20-“ Embodiments provide that a submodular function may be utilized by the computing system to select a next candidate algorithm/model to test against a candidate dataset. A submodular function (also referred to as a “submodular set function” and the like) may be a set function whose value, informally, has the property that the difference in the incremental value of the function, that a single element makes when added to an input set, decreases as the size of the input set increases. Submodular functions may have a natural diminishing returns property, which may make them suitable for many applications, including approximation algorithms, game theory (as functions modeling user preferences), electrical networks, and the like. In various embodiments, the computing system may implement the submodular function to select an ML algorithm/model from a set of m algorithms/models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers. As used herein the term “best algorithm/model”, “optimum model”, and the like may refer to an ML, algorithm/model that is fulfills the predetermined criteria/parameters and/or is more economical/cost-effective (in terms of speed, computer resource usage, and the like) than other tested algorithms/models. In various scenarios, one of the m algorithms/models may be the best/optimum algorithm/model for the largest number of datasets in the set of n datasets, which in various embodiments may be applied to each of the n datasets. For all datasets for which the selected algorithm/model is not the best/optimum, another algorithm/model of the set of m algorithms/models, which is the best for the greatest number of the remaining n datasets, may be discovered. This process may be repeated until there are no datasets left in the set of n datasets.”)
select two or more machine learning algorithms from the plurality of machine learning algorithms to form a hybrid machine learning model, wherein the hybrid machine learning model provides a lower margin of error than the margin of error achieved from any one of the plurality of machine learning algorithms individually( Parker Par. 20-22-“ In various embodiments, the computing system may implement the submodular function to select an ML algorithm/model from a set of m algorithms/models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers. As used herein the term “best algorithm/model”, “optimum model”, and the like may refer to an ML, algorithm/model that is fulfills the predetermined criteria/parameters and/or is more economical/cost-effective (in terms of speed, computer resource usage, and the like) than other tested algorithms/models. In various scenarios, one of the m algorithms/models may be the best/optimum algorithm/model for the largest number of datasets in the set of n datasets, which in various embodiments may be applied to each of the n datasets. For all datasets for which the selected algorithm/model is not the best/optimum, another algorithm/model of the set of m algorithms/models, which is the best for the greatest number of the remaining n datasets, may be discovered. This process may be repeated until there are no datasets left in the set of n datasets.”; Par. 23-“ At operation 120, the resulting predictions 285 may then be evaluated in various ways to obtain results 287. As one example, predictions 285 may be compared to a holdout dataset. In this example, a portion of the predictions 285 may be “withheld” as the holdout dataset, and one or more tests may be performed on the holdout dataset to determine how well the selected algorithm 280 forecasts or predicts the remaining portion of the predictions 285 (within a certain margin of error). Furthermore, the algorithm 280 may be ranked or scored according to a number of data points in the remaining portion that were accurately forecasted/predicted by the algorithm 280 (within a certain margin of error). In another example, the evaluation may include performing a two-fold cross-validation procedure on the predictions 285, such as by randomly assigning data points in the predictions 285 to two separate data (e.g., set 1 and set 2) having an equal size. ML training may be performed on set 1, and testing may be performed on set 2, followed by ML training on set 2 and testing on set 1. The algorithm 280 may be ranked or scored according to a number of data points in the set 1 that were accurately forecasted/predicted by set 2, and vice versa (within a certain margin of error). Other validation or evaluation procedures may be used.”); 
and store, in the memory, ... predictions generated from the hybrid machine learning model.  (Parker Par.24-“ At operation 125, the evaluation results 287 (also referred to as “benchmarks”) may be stored in the benchmark database 210 (see FIG. 2) along with related data, including identifiers of the corresponding algorithms 280 and benchmark datasets 282. The benchmark database 210 may be the historical performance database since the benchmarks 287 stored therein are based on tested algorithms 280. The evaluation of predictions 285 may be performed at any convenient time and/or place where appropriate computing resources are made available. Such resources may be provisioned remotely or “in the cloud.””)
Lobo and Parker are directed to machine learning modelling.  Parker improves upon the machine learning techniques. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo, as taught by Parker, by utilizing hybrid modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo with the motivation of selecting an ML algorithm/model from a set of m algorithms/models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers (Parker Par. 20).
Regarding Claim 6, Claim 12 and Claim 18, Lobo in view of Parker teach The apparatus of claim 1, wherein the instructions to select the two or more machine learning algorithms from the plurality of machine learning algorithms to form the hybrid machine learning model further include instructions to:..., The method of claim 7, wherein selecting the two or more machine learning algorithms from the plurality of machine learning algorithms to form the hybrid machine learning model further comprises:.... and The non-transitory computer readable medium of claim 13, wherein the code for selecting the two or more machine learning algorithms from the plurality of machine learning algorithms to form the hybrid machine learning model further comprises code for:...
Lobo teaches shrink modelling and the modelling is expounded upon by Parker:

modify at least one of the two or more machine learning algorithms that are selected for the hybrid machine learning model. (Parker Abstract-“ Systems and methods of selecting machine learning models/algorithms for a candidate dataset are disclosed. A computer system may access historical data of a set of algorithms applied to a set of benchmark datasets; select a first algorithm of the set of algorithms; apply the first algorithm to an input dataset to create a model of the input dataset; evaluate and store results of the applying; and add the first algorithm to a set of tried algorithms. The computer system may select a next algorithm of the algorithm set via submodular optimization based on the historical data and the set of tried algorithms; apply the next algorithm to the input dataset; capture a next result based on the applying; add the next result to update the set of tried algorithms; and repeat the submodular optimization. The procedure may continue until a termination condition is reached.”)

Lobo and Parker are directed to machine learning modelling.  Parker improves upon the machine learning techniques. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo, as taught by Parker, by utilizing hybrid modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo with the motivation of selecting an ML algorithm/model from a set of m algorithms/models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers (Parker Par. 20).

Claims 2, 4-5, 8, 10-11, 14 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, US Publication No. 20190027003A1, [hereinafter Lobo], in view of Parker, US Publication No. 20170286839A1, [hereinafter Parker], and in further view of Lei et al., US Publication No. 20190188536A1, [hereinafter Lei].

Regarding Claim 2, Claim 8 and Claim 14, Lobo in view of Parker teach The apparatus of claim 1, wherein the instructions to format the dataset that is extracted from the one or more shrink databases further includes instructions for:..., The method of claim 7, wherein formatting the dataset that is extracted from the one or more shrink databases further comprises:.... and The non-transitory computer readable medium of claim 13, wherein the code for formatting the dataset that is extracted from the one or more shrink databases further comprises code for:...
process the dataset in order to expand granularity of information associated with the one or more of inventory information, the traffic information, or the shrink information for the retailer included in the one or more databases (Lobo Par. 25-27-“ First shrinkage database 120 includes retail shrinkage data 122 for the retail environment 102. The retail shrinkage data 122 can include one or more items 124 at high risk for shrinkage. These may be items that have a history of being stolen frequently, are particularly valuable, or are known to be related to frequent shrinkage-related issues. Items that are small, easy to conceal, or difficult to track could also be deemed items 124 at high risk for shrinkage. The retail shrinkage data 122 can include one or more times 126 at high risk for shrinkage activity. These times 126 can include times of day when shrinkage is most common, times of the week common for shrinkage, times of the year common for shrinkage, or times of expected shrinkage related to holidays and local activities. Further, certain items can be correlated to certain times to identify high shrinkage risk. In some embodiments, at least one item 124 at high risk or at least one time 126 at high risk for shrinkage is part of the retail shrinkage data 122. Second shrinkage database 130 contains external data 132 related to shrinkage in a geographic area of a retail environment 102. External data 132 can include publicly available data, criminal report data and/or public safety notice data, for example. External data 132 can additionally or alternatively include data or information shared among retailers or business associations in particular industries and/or geographic areas. Any outside public, private, or government database which provides information potentially relevant to shrinkage can be used. In some embodiments, external data 132 is provided, selected, filtered, and/or applied according to a geographic area of relevance to a particular retailer, store, operating area, or other characteristic.”); 
Lobo in view of Parker fail to teach the following feature taught by Lei:
identify data points within the dataset that identify one or more of types of items that the retailer has identified as high priority items; and allocate weights to each of the one or more types of items based on input from the retailer (Lei Par. 73-74-“ Training a model using a machine learning algorithm, in general, is a way to describe how the output of the model will be calculated based on the input feature set. For example, for a linear regression model, the forecast can be modeled as follows: forecast=base demand*seasonality*promotion 1*promotion 2*promotion effect 10. For different training methods, the output will be different. For example: (1) for linear regression, the training will produce the estimations for seasonality, promotion effect 1 . . . promotion effect 10; (2) for the SVM, the training will produce the “support vector” which is the set of the input data points associated with some weight; (3) for the ANN, the training output will be the final activation function and corresponding weight for each nodes.”).
Lobo, Cash and Lei are directed to machine learning modelling.  Parker and Lei improve upon the machine learning techniques. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo in view of Parker, as taught by Lei, by utilizing modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo in view of Parker with the motivation of improving forecasting (Lei Par. 30).
Regarding Claim 4, Claim 10 and Claim 16, Lobo in view of Parker teach The apparatus of claim 1, wherein the instructions to test the combination of the plurality of machine learning algorithms based on the one or more shrink features further includes instructions to:..., The method of claim 7, wherein testing the combination of the plurality of machine learning algorithms based on the one or more shrink features further comprises:.... and The non-transitory computer readable medium of claim 13, wherein the code for testing the combination of the plurality of machine learning algorithms based on the one or more shrink features further comprises code for:...
Lobo in view of Parker fail to teach the following feature taught by Lei:
determine the margin of error that is achieved from the plurality of machine learning algorithms against the testing dataset that reflects the actual shrink for a time period, wherein the margin of error includes one or both of mean absolute error or root mean square error for the time period (Lei Par. 74-“ At 508, each model is validated and errors are determined using the test set. For each model M(i), embodiments apply the test set T(i) to predict the results and calculate the root-mean-square error RMSE(i). For example, for a test data set i, in which there are 10 data points x1, . . . x10, embodiments predict the output of these 10 points based on the trained model. If the output is P1, . . . P10, then the RMSE is calculated as follows:  rmse = ( ∑ n = 1 10  ( xi - pi ) 2 ) )  /  10”).
Lobo, Cash and Lei are directed to machine learning modelling.  Parker and Lei improve upon the machine learning techniques. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo in view of Parker, as taught by Lei, by utilizing modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo in view of Parker with the motivation of improving forecasting (Lei Par. 30).
Regarding Claim 5, Claim 11 and Claim 17, Lobo in view of Parker teach The apparatus of claim 1,..., The method of claim 7,.... and The non-transitory computer readable medium of claim 13,...
Lobo in view of Parker fail to teach the following feature taught by Lei:
wherein the plurality of machine learning algorithms includes at least one or more of linear regression, logistic regression, decision tree, random forest, dimensionality reduction algorithms, or gradient boosting algorithms. (Lei Par. 78-“ As disclosed above, the output of the functionality of FIG. 2 can be used as input to the functionality of FIG. 5 to generate a demand forecast in one embodiment. For example, in one embodiment of FIG. 5 three algorithms are considered (e.g., linear regression, SVM, ANNs), and assume FIG. 2 generates three optimized feature sets. As discussed above, in FIG. 5 the algorithms are trained using the optimized forecasting algorithms and the result will be 9 (three times three) trained models. These nine models are combined according to their weights to create the final forecast.”).
Lobo, Cash and Lei are directed to machine learning modelling.  Parker and Lei improve upon the machine learning techniques. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo in view of Parker, as taught by Lei, by utilizing modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo in view of Parker with the motivation of improving forecasting (Lei Par. 30).

Claims 3, 9 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, US Publication No. 20190027003A1, [hereinafter Lobo], in view of Parker, US Publication No. 20170286839A1, [hereinafter Parker], and in further view of Cash et al., US Publication No. 20200265437A1, [hereinafter Cash].

Regarding Claim 3, Claim 9 and Claim 15, Lobo in view of Parker teach The apparatus of claim 1, wherein the instructions to generate the one or more shrink features from the training dataset by identifying the attributes within the training dataset that are associated with the retail theft includes instructions to:..., The method of claim 7, wherein generating the one or more shrink features from the training dataset by identifying the attributes within the training dataset that are associated with the retail theft further comprises:.... and The non-transitory computer readable medium of claim 13, wherein the code for generating the one or more shrink features from the training dataset by identifying the attributes within the training dataset that are associated with the retail theft further comprises code for:...
Lobo in view of Parker fail to teach the following feature taught by Cash:

determine a pattern during a time period that directly correlates against increase in the retail theft for the time period. (Cash Par. 39-“ Once transaction patterns are generated 104 into a model which is then tested and validated, the model is provided 106 to a processing engine that evaluates transaction data in near or actual real-time to identify when a shrink event is occurring. The near or actual real-time monitoring of transaction may be implemented as an add-on application to a retailers POS software systems, through a network accessible cloud application or mobile application to alert a self-checkout attendant or a front-end supervisor to potential transactions where shrink may be occurring using the current item and transaction characteristics. Detection of a possible shrinkage event may also or alternatively be transmitted to another shrink-prevention solution, such as an image or video processing system that processes images or video to identify or confirm attempted theft or other system involved in shrinkage prevention. The cloud based solution may be implemented on a network accessible server that is located in a store, in a backend system of a store or a chain of stores, be hosted by a shirk detection service provider, and the like.); 
Lobo, Parker and Cash are directed to machine learning modelling.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon modelling analysis of Lobo in view of Parker, as taught by Cash, by utilizing modelling techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lobo in view of Parker with the motivation of identifying variation patterns between normal transaction patterns and fraudulent transactions (Cash Par. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 11461690 B2 to Szeto et al.  Abstract-“ A distributed, online machine learning system is presented. Contemplated systems include many private data servers, each having local private data. Researchers can request that relevant private data servers train implementations of machine learning algorithms on their local private data without requiring de-identification of the private data or without exposing the private data to unauthorized computing systems. The private data servers also generate synthetic or proxy data according to the data distributions of the actual data. The servers then use the proxy data to train proxy models. When the proxy models are sufficiently similar to the trained actual models, the proxy data, proxy model parameters, or other learned knowledge can be transmitted to one or more non-private computing devices. The learned knowledge from many private data servers can then be aggregated into one or more trained global models without exposing private data.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624